Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 2/11/2020.
Claims 1-20 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 13, line 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Examiner points out that something that is “substantially immediately [used]” is ambiguous as to what Applicants are intending to mean using this claim language.  Something that is immediately used is different from something that is “substantially” immediately used, wherein Examiner points out that there is no requisite claim language or indication in the specification as to what Applicants are considering is the metes and bounds of what is “substantially” immediate in this context.  Examiner recommends removing the term “substantially” from the claim language.  For the purposes of the current examination, Examiner will interpret the claim language in claim 13, line 4 to simply read as “controlling are configured to immediately use an instruction data item”.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0011484), herein referred to as Wang ‘484.
Referring to claim 1, Wang ‘484 teaches a method of communicating instruction data items from a control apparatus (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), comprising receiving, by the control apparatus, a request for at least one instruction data item from a device (see Paragraph 0019, wherein client device 105 can compose messages using software applications to communicate via the network; see Paragraph 0030-0034, wherein the messaging platform 100 allows for controlling of the UAV 115 using one or more commands, such as instructions, orders, directives, goals, which are used to control movement of the UAV and control a camera mounted to the UAV to capture media, i.e. request for data items such a media), and responding, by the control apparatus, to the request by sending a response message, the responding comprising selectively including at least one instruction data item in the response message based at least partly on determination whether the requested at least one data item has been sent before (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates 
As to claim 3, Wang ‘484 teaches a method according to claim 1 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), comprising: including a single instruction data item in the response message in response to determining that the request concerns an instruction data item that has already been sent to the device, or including multiple instruction data items in the response message in response to determining that the request concerns an instruction data item that has not yet been sent to the device (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before).

claim 4, Wang ‘484 teaches a method of obtaining instruction data items at a device (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), comprising: sending from the device to a control apparatus a request for at least one instruction data item (see Paragraph 0019, wherein client device 105 can compose messages using software applications to communicate via the network; see Paragraph 0030-0034, wherein the messaging platform 100 allows for controlling of the UAV 115 using one or more commands, such as instructions, orders, directives, goals, which are used to control movement of the UAV and control a camera mounted to the UAV to capture media, i.e. request for data items such a media), receiving, by the device from the control apparatus, a response message to the request comprising one or more instruction data items, wherein the number of instruction data items has been selected based at least partly on determination whether the requested at least one data item has been sent before to the device (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before), and controlling operation of the device based on the received at one or more instruction data item 
As to claim 5, Wang ‘484 teaches a method according to claim 4 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), wherein the response message comprises at least one instruction data item that was not requested by the request (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before).
As to claim 7, Wang ‘484 teaches a method according to claim 4 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), wherein the device comprises one of an unmanned aerial vehicle, unmanned land vehicle, unmanned watercraft, unmanned control apparatus, unmanned machine, or a device operated in an Internet of things environment (see Fig. 1, UAV 115).

Referring to claim 8, Wang ‘484 teaches an apparatus (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115) comprising at least one processor (see Fig. 6, which depicts a computer system 600 usable as a client 105 / messaging system 100 for communicating with UAV 115 that comprises a processor 602; see Paragraphs 0067-0068); and at least one memory including computer program code (see Fig. 6, main memory 604 and static memory storage 606, see Paragraphs 0071-0072; also see Fig. 1, messaging system 100 with repositories 140, 142, 144, 146); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: receiving a request for at least one instruction data item from a device (see Paragraph 0019, wherein client device 105 can compose messages using software applications to communicate via the network; see Paragraph 0030-0034, wherein the messaging platform 100 allows for controlling of the UAV 115 using one or more commands, such as instructions, orders, directives, goals, which are used to control movement of the UAV and control a camera mounted to the UAV to capture media, i.e. request for data items such a media); and sending a response message to the request, the sending comprising selectively including at least one instruction data item in the response message based at least partly on determination whether the requested at least one data item has been sent before (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, 
As to claim 10, Wang ‘484 teaches an apparatus according to claim 8 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), comprising including a single instruction data item in the response message in response to determining that the request concerns an instruction data item that has already been sent to the device, and for including multiple instruction data items in the response message in response to determining that the request concerns an instruction data item that has not yet been sent to the device (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before).
claim 11, Wang ‘484 teaches an apparatus according to claim 8 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), comprising: sending to a remote control apparatus a request for at least one instruction data item, receiving, from the remote control apparatus, the response message comprising one or more instruction data items, wherein the number of the instruction data items has been selected based at least partly on determination whether the requested at least one data item has been sent before to the device, and controlling operation of the device based on the received one or more instruction data items in the response message (see Paragraph 0030-0034, wherein the messaging platform 100 allows for controlling of the UAV 115 using one or more commands, such as instructions, orders, directives, goals, which are used to control movement of the UAV and control a camera mounted to the UAV to capture media, i.e. request for data items such a media; see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before).
claim 12, Wang ‘484 teaches an apparatus according to claim 11 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), comprising processing at least one instruction data item on the response message that was not requested by the request (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before).
As to claim 15, Wang ‘484 teaches an apparatus according to claim 8 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), wherein the device comprises one of an unmanned aerial vehicle, unmanned land vehicle, unmanned watercraft, unmanned control apparatus, unmanned machine, or a device operable in an Internet of things environment (see Fig. 1, UAV 115).
As to claim 16, Wang ‘484 teaches an apparatus according to claim 8 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), wherein determining the response to a request from the device by the response message carrying one mission data item or the response message carrying multiple mission data items (see Paragraph 
As to claim 17, Wang ‘484 teaches an apparatus according to claim 16 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), wherein determining how many data items shall be included in the response message (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, camera 215, payload 225 or itself and transmit status reports through transmitter 220; see Paragraphs 0039-40, wherein the camera can operate to capture media based on the commands and transmit the media to the client through messaging platform 100; also see Figs. 4-5, wherein interactions between the client 105, messaging platform 100 and UAV 115 are detailed, wherein media is incorporated into messages and sent back to client, which generates new commands for the UAV, the transmits the commands back to the UAV; Examiner points out that the Wang ‘484 system controlling the UAV by transmitting data, such as media or status reports of the UAV to the client, whom will generate new commands to further control the UAV based on the data items being sent before).
As to claim 20, Wang ‘484 teaches an apparatus, according to claim 8 (see Abstract; see Fig. 1, messaging platform 100 that communicates between client 105 and UAV 115), wherein an indication in the response message comprises s number of items in the mission (see Paragraph 0037, wherein the UAV 115 includes an optional controller 210 that receivers the commands and directs the UAV based on the received commands, and also monitors the status of the UAV 115, .

Allowable Subject Matter
Claims 2, 6, 9, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suiter (US 9,821,910) teaches a UAV control system where communications are authenticated and mission plan / data is transmitted between the UAV and a user / control system with status and progress of missions being recorded and the ability to update mission data.

Gandiga (US 10,807,712) teaches an UAV system establishing control by a user to navigate to a destination based on previously collected location data for destinations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MICHAEL SUN/Primary Examiner, Art Unit 2183